DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 13-22 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

Claims 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0006569 (hereinafter “Ferrazzini”), in view of U.S. Publication No. 2016/0043962 (hereinafter “Kim”), in further view of U.S. Publication No. 2011/0223912 (hereinafter “Nasielski”), and alternatively in further view of U.S. Publication No. 2010/0023605 (hereinafter “Li”) and/or U.S. Publication No. 2010/0263003 (hereinafter “Gupta”).

Regarding claims 13 and 18: Ferrazzini teaches an electronic device configured to register an external device in a smart home network, the electronic device comprising: a display; a short-range wireless communication module; an input device; a memory; and a processor (See, e.g., figure 1, [0009], and [0010].) configured to: 
control the display to display a message guiding a user (See, e.g., [0013]-[0017]; messages are displayed for user action.);
detect, after displaying the message, a signal transmitted from the external device to the electronic device through the short-range wireless communication module (See, e.g., [0013]-[0020], [0031], and [0035]-[0036]; corresponding signals are transmitted.), 
control the display to display a message guiding the user, identify, after displaying the message, whether the signal transmitted from the external device is detected or not (See, e.g., [0013]-[0017]; messages are displayed for user action.), 
determine that the external device is a device to be newly registered in the smart home network, obtain information related to the external device by analyzing the signal, control the display (See, e.g., [0008]-[0009] and [0013]-[0017].), and 
transmit connection information of the smart home network to the external device (See ,e.g., [0016]-[0020]; connection information is transmitted.).
Ferrazzini does not explicitly state wherein the detected signal is periodically transmitted. However, this feature is taught by Kim (See, e.g., [0106]-[0107].). Kim also overlaps many of the teachings of Ferrazzini (See, e.g., [0064], [0081], [0082, [0084], and [0093]; note information display and pairing functionality.). It would have been obvious to one having ordinary skill in the art before the effective file date of the application to incorporate features from the system of Kim, such as the signaling and display functionality, within the system of Ferrazzini, in order to improve network setup efficiencies.
Ferrazzini modified by Kim teaches displaying messages in order to register new devices, but does not explicitly describe registration messages instructing to turn on, turn off, and turn on again, etc. (i.e. “a first message guiding a user to turn on the external device,” “a second message guiding the user to turn off the external device,” and “a third message guiding the user to turn on the external device”). However, Nasielski teaches a registration procedure for a new device that is initiated according to power-cycling of the new device (See, e.g., [0035]; note power-cycling entails powering on, off, and on again.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Nasielski, such as the registration functionality, within the system of Ferrazzini modified by Kim, in order to establish a uniform trigger for device registration.
Ferrazzini modified by Kim and Nasielski teaches triggering registration with a power cycle, as well as displaying multiple messages in order to add a new device. Ferrazzini may further teach or imply displaying multiple messages for the power cycle (i.e. displaying the first, second, and third (Ferrazzini [0008]). As, such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to delineate the multiple steps of a power cycle for registration, as taught by Ferrazzini modified Kim and Nasielski, in order to make the management of networks and adding new devices easy and intuitive.
Alternatively, and to the extent Ferrazzini modified by Nasielski does not adequately teach or imply the use of messages for the power cycle, Li nevertheless teaches this feature (See, e.g., [0047]; “display a message to request user input to start another power cycle.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features of Li, such as displaying message(s) for a power-cycle, within the system of Ferrazzini modified Kim and Nasielski, in order to make the management of networks and adding new devices easy and intuitive.
Still further, to the extent Ferrazzini modified by Kim, Nasielski and Li does not adequately teach or imply the delineation of multiple messages for the power cycle, Gupta nevertheless teaches this feature (See, e.g., [0028]; “the information conveyed… may be embodied in a single message or multiple messages as would occur to one of ordinary skill in the art.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features of Gupta, such as delineating multiple steps of a process, within the system of Ferrazzini modified Kim, Nasielski and Li, in order to make the management of networks and adding new devices easy and intuitive.
The rationale set forth above regarding the device of claim 13 is applicable to the method of claim 18.

Regarding claims 14 and 19: Ferrazzini modified by Kim, Nasielski, and alternatively Li, and/or Gupta further teaches wherein the signal transmitted from the external device includes a beacon frame based on a WiFi protocol (See, e.g., Ferrazzini: [0010]. See also Kim: [0045], [0051], and [0105]-[0107].). 
The motivation for modification set forth above regarding claim 13 is applicable to claim 14. The rationale set forth above regarding the device of claim 14 is applicable to the method of claim 19.

Regarding claims 15 and 20: Ferrazzini modified by Kim, Nasielski, and alternatively Li, and/or Gupta further teaches wherein the signal transmitted from the external device includes an inquiry response message based on a Bluetooth protocol (See, e.g., Ferrazzini: [0010]. See also Kim: [0051].).
The motivation for modification set forth above regarding claim 13 is applicable to claim 15. The rationale set forth above regarding the device of claim 15 is applicable to the method of claim 20.

Regarding claims 16 and 21: Ferrazzini modified by Kim, Nasielski, and alternatively Li, and/or Gupta further teaches wherein the processor is configured to obtain the connection information of the smart home network based on a user input (See, e.g., Ferrazzini: [0013] and [0044]. See also Kim: [0085].).
The motivation for modification set forth above regarding claim 13 is applicable to claim 16. The rationale set forth above regarding the device of claim 16 is applicable to the method of claim 21.

Regarding claims 17 and 22: Ferrazzini modified by Kim, Nasielski, and alternatively Li, and/or Gupta further teaches wherein the processor is configured to, in response to the external device connecting to the smart home network, provide a notification related to a current status of the external device, an error occurrence of the external device, or an operation completion of the external device (See, e.g., Ferrazzini: [0013]-[0017]. See also Kim: [0082]-[0085], [0091], and [0094].).
The motivation for modification set forth above regarding claim 13 is applicable to claim 17. The rationale set forth above regarding the device of claim 17 is applicable to the method of claim 22.

Relevant Art
7.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476